 
 
I 
112th CONGRESS 2d Session 
H. R. 15 
IN THE HOUSE OF REPRESENTATIVES 
 
July 30, 2012 
Mr. Levin (for himself, Ms. Pelosi, Mr. Hoyer, Mr. Clyburn, Mr. Rangel, Mr. McDermott, Mr. Lewis of Georgia, Mr. Neal, Mr. Larson of Connecticut, Mr. Blumenauer, Mr. Pascrell, Mr. Crowley, Mr. Van Hollen, Mr. Dicks, Ms. Chu, Mr. Honda, Mr. Tonko, Ms. Hahn, Mr. George Miller of California, Mr. Welch, Mr. Richmond, Mr. Cicilline, Ms. Schakowsky, Ms. Eddie Bernice Johnson of Texas, Mr. Serrano, Mrs. Capps, and Ms. Pingree of Maine) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide tax relief to middle-class families. 
 
 
1.Short title; etc 
(a)Short titleThis Act may be cited as the Middle Class Tax Cut Act. 
(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
(c)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; etc. 
Title I—Temporary extension of tax relief 
Sec. 101. Temporary extension of 2001 tax relief. 
Sec. 102. Temporary extension of 2003 tax relief. 
Sec. 103. Temporary extension of 2010 tax relief. 
Sec. 104. Temporary extension of election to expense certain depreciable business assets. 
Title II—Alternative minimum tax relief 
Sec. 201. Temporary extension of increased alternative minimum tax exemption amount. 
Sec. 202. Temporary extension of alternative minimum tax relief for nonrefundable personal credits. 
Title III—Treatment for PAYGO purposes 
Sec. 301. Treatment for PAYGO purposes.  
ITemporary extension of tax relief 
101.Temporary extension of 2001 tax relief 
(a)Temporary extension 
(1)In generalSection 901(a)(1) of the Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by striking December 31, 2012 and inserting December 31, 2013. 
(2)Effective dateThe amendment made by this subsection shall take effect as if included in the enactment of the Economic Growth and Tax Relief Reconciliation Act of 2001. 
(b)Application to certain high-Income taxpayers 
(1)Income tax rates 
(A)Treatment of 25- and 28-percent rate bracketsParagraph (2) of section 1(i) is amended to read as follows: 
 
(2)25- and 28-percent rate bracketsThe tables under subsections (a), (b), (c), (d), and (e) shall be applied— 
(A)by substituting 25% for 28% each place it appears (before the application of subparagraph (B)), and 
(B)by substituting 28% for 31% each place it appears.. 
(B)33-percent rate bracketSubsection (i) of section 1 is amended by redesignating paragraph (3) as paragraph (4) and by inserting after paragraph (2) the following new paragraph: 
 
(3)33-percent rate bracket 
(A)In generalIn the case of taxable years beginning after December 31, 2012— 
(i)the rate of tax under subsections (a), (b), (c), and (d) on a taxpayer's taxable income in the fourth rate bracket shall be 33 percent to the extent such income does not exceed an amount equal to the excess of— 
(I)the applicable amount, over 
(II)the dollar amount at which such bracket begins, and 
(ii)the 36 percent rate of tax under such subsections shall apply only to the taxpayer's taxable income in such bracket in excess of the amount to which clause (i) applies. 
(B)Applicable amountFor purposes of this paragraph, the term applicable amount means the excess of— 
(i)the applicable threshold, over 
(ii)the sum of the following amounts in effect for the taxable year: 
(I)the basic standard deduction (within the meaning of section 63(c)(2)), and 
(II)the exemption amount (within the meaning of section 151(d)(1)) (or, in the case of subsection (a), 2 such exemption amounts). 
(C)Applicable thresholdFor purposes of this paragraph, the term applicable threshold means— 
(i)$250,000 in the case of subsection (a), 
(ii)$225,000 in the case of subsection (b), 
(iii)$200,000 in the case of subsections (c), and 
(iv)1/2 the amount applicable under clause (i) (after adjustment, if any, under subparagraph (E)) in the case of subsection (d). 
(D)Fourth rate bracketFor purposes of this paragraph, the term fourth rate bracket means the bracket which would (determined without regard to this paragraph) be the 36-percent rate bracket. 
(E)Inflation adjustmentFor purposes of this paragraph, with respect to taxable years beginning in calendar years after 2012, each of the dollar amounts under clauses (i), (ii), and (iii) of subparagraph (C) shall be adjusted in the same manner as under paragraph (1)(C), except that subsection (f)(3)(B) shall be applied by substituting 2008 for 1992.. 
(2)Phaseout of personal exemptions and itemized deductions 
(A)Overall limitation on itemized deductionsSection 68 is amended— 
(i)by striking the applicable amount the first place it appears in subsection (a) and inserting the applicable threshold in effect under section 1(i)(3), 
(ii)by striking the applicable amount in subsection (a)(1) and inserting such applicable threshold, 
(iii)by striking subsection (b) and redesignating subsections (c), (d), and (e) as subsections (b), (c), and (d), respectively, and 
(iv)by striking subsections (f) and (g). 
(B)Phaseout of deductions for personal exemptions 
(i)In generalParagraph (3) of section 151(d) is amended— 
(I)by striking the threshold amount in subparagraphs (A) and (B) and inserting the applicable threshold in effect under section 1(i)(3), 
(II)by striking subparagraph (C) and redesignating subparagraph (D) as subparagraph (C), and 
(III)by striking subparagraphs (E) and (F). 
(ii)Conforming amendmentsParagraph (4) of section 151(d) is amended— 
(I)by striking subparagraph (B), 
(II)by redesignating clauses (i) and (ii) of subparagraph (A) as subparagraphs (A) and (B), respectively, and by indenting such subparagraphs (as so redesignated) accordingly, and 
(III)by striking all that precedes in a calendar year after 1989, and inserting the following: 
 
(4)Inflation adjustmentIn the case of any taxable year beginning. 
(c)Effective dateExcept as otherwise provided, the amendments made by this section shall apply to taxable years beginning after December 31, 2012. 
(d)Application of EGTRRA sunsetEach amendment made by subsection (b) shall be subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 to the same extent and in the same manner as if such amendment was included in title I of such Act. 
102.Temporary extension of 2003 tax relief 
(a)Extension 
(1)In generalSection 303 of the Jobs and Growth Tax Relief Reconciliation Act of 2003 is amended by striking December 31, 2012 and inserting December 31, 2013. 
(2)Effective dateThe amendment made by this subsection shall take effect as if included in the enactment of the Jobs and Growth Tax Relief Reconciliation Act of 2003. 
(b)20-Percent capital gains rate for certain high income individuals 
(1)In generalParagraph (1) of section 1(h) is amended by striking subparagraph (C), by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F) and by inserting after subparagraph (B) the following new subparagraphs: 
 
(C)15 percent of the lesser of— 
(i)so much of the adjusted net capital gain (or, if less, taxable income) as exceeds the amount on which a tax is determined under subparagraph (B), or 
(ii)the excess (if any) of— 
(I)the amount of taxable income which would (without regard to this paragraph) be taxed at a rate below 36 percent, over 
(II)the sum of the amounts on which a tax is determined under subparagraphs (A) and (B), 
(D)20 percent of the adjusted net capital gain (or, if less, taxable income) in excess of the sum of the amounts on which tax is determined under subparagraphs (B) and (C),. 
(2)Minimum taxParagraph (3) of section 55(b) is amended by striking subparagraph (C), by redesignating subparagraph (D) as subparagraph (E), and by inserting after subparagraph (B) the following new subparagraphs: 
 
(C)15 percent of the lesser of— 
(i)so much of the adjusted net capital gain (or, if less, taxable excess) as exceeds the amount on which tax is determined under subparagraph (B), or 
(ii)the excess described in section 1(h)(1)(C)(ii), plus 
(D)20 percent of the adjusted net capital gain (or, if less, taxable excess) in excess of the sum of the amounts on which tax is determined under subparagraphs (B) and (C), plus. 
(c)Conforming amendments 
(1)The following provisions are each amended by striking 15 percent and inserting 20 percent: 
(A)Section 531. 
(B)Section 541. 
(C)Section 1445(e)(1). 
(D)The second sentence of section 7518(g)(6)(A). 
(E)Section 53511(f)(2) of title 46, United States Code. 
(2)Sections 1(h)(1)(B) and 55(b)(3)(B) are each amended by striking 5 percent (0 percent in the case of taxable years beginning after 2007) and inserting 0 percent. 
(3)Section 1445(e)(6) is amended by striking 15 percent (20 percent in the case of taxable years beginning after December 31, 2010) and inserting 20 percent. 
(d)Effective dates 
(1)In generalExcept as otherwise provided, the amendments made by subsections (b) and (c) shall apply to taxable years beginning after December 31, 2012. 
(2)WithholdingThe amendments made by paragraphs (1)(C) and (3) of subsection (c) shall apply to amounts paid on or after January 1, 2013. 
(e)Application of JGTRRA sunsetEach amendment made by subsections (b) and (c) shall be subject to section 303 of the Jobs and Growth Tax Relief Reconciliation Act of 2003 to the same extent and in the same manner as if such amendment was included in title III of such Act. 
103.Temporary extension of 2010 tax relief 
(a)American Opportunity Tax Credit 
(1)In generalSection 25A(i) is amended by striking or 2012 and inserting 2012, or 2013. 
(2)Treatment of possessionsSection 1004(c)(1) of division B of the American Recovery and Reinvestment Tax Act of 2009 is amended by striking and 2012 each place it appears and inserting 2012, and 2013. 
(b)Child tax creditSection 24(d)(4) is amended— 
(1)by striking and 2012 in the heading and inserting 2012, and 2013, and 
(2)by striking or 2012 and inserting 2012, or 2013. 
(c)Earned income tax creditSection 32(b)(3) is amended— 
(1)by striking and 2012 in the heading and inserting 2012, and 2013, and 
(2)by striking or 2012 and inserting 2012, or 2013. 
(d)Temporary extension of rule disregarding refunds in the administration of Federal programs and Federally assisted programsSubsection (b) of section 6409 is amended by striking December 31, 2012 and inserting December 31, 2013. 
(e)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2012. 
(2)Rule disregarding refunds in the administration of certain programsThe amendment made by subsection (d) shall apply to amounts received after December 31, 2012. 
104.Temporary extension of election to expense certain depreciable business assets 
(a)In general 
(1)Dollar limitationSection 179(b)(1) is amended— 
(A)by striking and at the end of subparagraph (C), 
(B)by redesignating subparagraph (D) as subparagraph (E), 
(C)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)$250,000 in the case of taxable years beginning in 2013, and, and 
(D)in subparagraph (E), as so redesignated, by striking 2012 and inserting 2013. 
(2)Reduction in limitationSection 179(b)(2) is amended— 
(A)by striking and at the end of subparagraph (C), 
(B)by redesignating subparagraph (D) as subparagraph (E), 
(C)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)$800,000 in the case of taxable years beginning in 2013, and, and 
(D)in subparagraph (E), as so redesignated, by striking 2012 and inserting 2013. 
(b)Computer softwareSection 179(d)(1)(A)(ii) is amended by striking 2013 and inserting 2014. 
(c)ElectionSection 179(c)(2) is amended by striking 2013 and inserting 2014. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2012. 
IIAlternative minimum tax relief 
201.Temporary extension of increased alternative minimum tax exemption amount 
(a)In generalParagraph (1) of section 55(d) is amended— 
(1)by striking $72,450 and all that follows through 2011 in subparagraph (A) and inserting $78,750 in the case of taxable years beginning in 2012, and 
(2)by striking $47,450 and all that follows through 2011 in subparagraph (B) and inserting $50,600 in the case of taxable years beginning in 2012. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2011. 
202.Temporary extension of alternative minimum tax relief for nonrefundable personal credits 
(a)In generalParagraph (2) of section 26(a) is amended— 
(1)by striking or 2011 and inserting 2011, or 2012, and 
(2)by striking 2011 in the heading thereof and inserting 2012. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2011. 
IIITreatment for PAYGO purposes 
301.Treatment for PAYGO purposesThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.  
 
